Title: To George Washington from Jonathan Trumbull, Sr., 31 July 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 31st July 1775

By the Resolve in Congress of the 19th instant, it is recommended to the New England Colonies to compleat the Deficiences in the Regiments belonging to them respectively.
I have not been informed of any Deficiency in the Number of Troops sent from Connecticut. It is recommended also to this Colony to compleat and send forward to the Camp before Boston as soon as possible the fourteen hundred men lately

voted by our Assembly. The 25 instant I sent Orders to the Colonels of the last raised Regiments, to march forthwith to the Camp before Boston, by subdivisions if all were not in readiness. Expect many of the Companies will begin their March this Day—And that the whole will move forward very soon.
The Honble President Hancock in his Favour of the 22nd instant informs, That you had recommended, and the Congress have appointed Mr Joseph Trumbull Commissary General of the American Army—I am also informed that you have taken Mr John Trumbull into your Service and Family—These instances of kindness shewn them justly claim my most grateful acknowledgements: A performance of their Duty answerable to your Expectation, will meet your approbation and continuance of Regard, and afford me peculiar satisfaction and Pleasure.
The Rose, Swan, and King Fisher ships of War, with a smal Tender the 25th instant came into the Harbour at New London, on the 27th some men landed near the Light House, broke off the Nutts and plugged up with old Files three or four Cannon—they sailed out again on Friday last. It is reported Mr Collector Stuart is packing up his effects, in Order to Leave that Port. I am, with great Truth and Regard Your Excellency’s most obedient and humble Servant

Jonth. Trumbull

